Citation Nr: 1452284	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Raynaud's disease.

2.  Entitlement to a rating in excess of 10 percent for hypertension.

3.  Entitlement to a compensable disability rating for sensory change, mandibular nerve.

4.  Entitlement to service connection for diabetes mellitus, type II. 

5.  Entitlement to service connection for upper extremity peripheral neuropathy.

6.  Entitlement to service connection for lower extremity peripheral neuropathy.

7.  Entitlement to service connection for a heart disability. 

8.  Entitlement to service connection for erectile dysfunction.  

9.  Entitlement to service connection for glaucoma. 
10. Entitlement to non-service connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, F. C., and G. S.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to increased ratings for Raynaud's disease, hypertension, and sensory change of the mandibular nerve, as well as service connection for diabetes mellitus, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, erectile dysfunction, a heart disability, and glaucoma are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

During his April 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to non-service-connected pension. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to non-service connected pension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his April 2014 Board hearing, the Veteran requested the issue of entitlement to non-service connected pension be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 


ORDER

The appeal for entitlement to non-service connected pension is dismissed.


REMAND

The Veteran most recently underwent a VA examination to determine the current degree of severity of his Raynaud's disease, hypertension, and sensory change of the mandibular nerve in March 2009.  During the April 2014 hearing before the Board, the Veteran testified that the above noted conditions had since March 2009.  Where the evidence indicates a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Based on the foregoing, new examinations are warranted.  

In the course of his March 2009 VA examinations, the Veteran was diagnosed with both diabetes mellitus and peripheral neuropathy.  However, the examiner concluded the Veteran's diabetes and peripheral neuropathy were less likely as not caused by or the result of his Raynaud's disease or hypertension.  In support of these conclusions, the examiner provided a generalized rationale that indicates supporting literature has not shown any link between diabetes mellitus or peripheral neuropathy and Raynaud's disease or hypertension.  However, in July 2014, the Veteran provided two private medical opinions.  These opinions indicate potential causal relationships between hypertension and the development of diabetes mellitus, as well as frostbite/Raynaud's and the development of peripheral neuropathy.  The Board notes these private medical opinions are unsupported by rationales or medical literature.  Nonetheless, given the VA examiner's tenuous rationale, the Board finds these private medical opinions at least call into question the foundation of the examiner's conclusions.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board has determined a new examination is also warranted to address the Veteran's diabetes mellitus and peripheral neuropathy claims. 

Finally, the Veteran was previously denied service connection for erectile dysfunction, a heart disability and glaucoma, because the evidence failed to show a currently diagnosed disability.  A review of the Veteran's complete electronic file shows limited outpatient treatment notes from the Tampa VA Medical Center (MC) covering the period of July 2008 to October 2010.  On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the RO or the AMC should afford the Veteran a VA examination or examinations by an examiner or examiners with sufficient expertise to fully assess the current degree of severity of the Veteran's Raynaud's disease, hypertension, and sensory change of the mandibular nerve.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner(s) provides all information required for rating purposes.

3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed diabetes mellitus and peripheral neuropathy.  

All pertinent evidence of record must made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion regarding the Veteran's diabetes mellitus and peripheral neuropathy disabilities, as to whether there is a 50 percent or better probability that the conditions: 

a) originated during his period of active service or are otherwise etiologically related to his active service; 

b) were caused by his service-connected Raynaud's disease; 

c) were permanently worsened by his service-connected Raynaud's disease;

d) were caused by his service-connected hypertension; or 

e) were permanently worsened by his service-connected hypertension;

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


